DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 2/5/2021 to claim 12 has been entered. Claims 1, 5, and 10-16 remain pending, of which claims 1, 5, 11-12, and 15-16 being considered on their merits. Claims 10 and 13-14 remain withdrawn from further consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, and the species of adipose stem cell conditioned media (ASC-CM) in the reply filed on 8/20/2018 stands.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 11-12, and 15-16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al (2009, Stem Cells, 27(2):478-88) in view of Bracke et al (2006, The Journal of Immunology, 177: 4350-4359) and Shigemura et al (2006, American Journal of Transplantation, 6: 2592–2600). 
Regarding claim 12, Wei teaches the recent discovery of a population of pluripotent cells in adipose tissue has revealed a novel source of cells with potential uses for autologous cell therapy to regenerate damaged or diseased tissue (see col. 1 on page 478). Regarding claims 
Regarding claims 1, 5, 11-12, and 15-16, Wei teaches the method involves isolating ASCs, culturing said ASCs, and collecting the ASC-CM, then using said ASC-CM to treat injured tissue in the subject (see pages 479 and 480).
Regarding claims 1, 5, 11-12, and 15-16, Wei teaches that their method is a model for treatment of a human patient, and Wei specifically contemplates using the method to treat humans (see col. 2 on page 485).
Wei does not teach using the treatment to treat a lung injury or disease caused by cigarette smoke exposure (claims 1, 5, and 12). Wei does not exemplify using the method to treat a human patient (claims 1, 5, and 12). While Wei teaches that the ASC-CM comprises beneficial growth factors and anti-apoptotic factors, Wei does not specifically teach that the treatment reduces lung cell apoptosis and increases lung endothelial cell growth (claims 1, 5, and 12).

Regarding claims 1, 5, and 12, Shigemura teaches autologous ASCs have therapeutic potential for pulmonary emphysema because of their HGF expression, which is a useful treatment for injured lung tissues (see abstract). Regarding claims 1, 5, and 12, Shigemura teaches that lungs treated with the HGF producing ASCs displayed increased lung endothelial cell growth and reduced the number of apoptotic cells (see pages 2595-2596).
It would have been obvious to combine Wei with Bracke and Shigemura to treat a human patient with a lung injury or disease resulting from a history of cigarette smoke using Wei’s treatment using autologous cells. A person of ordinary skill in the art would have had a reasonable expectation of success in treating a human patient with a lung injury or disease to increase the lung endothelial cell growth and reduced the number of apoptotic cells using Wei’s treatment because Wei specifically states that the method could be used in humans and that the ASC-CM comprises beneficial growth factors and anti-apoptotic factors. Additionally, Shigemura teaches factors secreted by autologous ASCs are useful for treating pulmonary emphysema and that treatment displayed increased lung endothelial cell growth and reduced the number of apoptotic cells while Bracke establishes pulmonary emphysema is caused by cigarette smoke. The skilled artisan would have been motivated to treat a human patient with a lung injury or disease caused by exposure to cigarette smoke to increase the lung endothelial cell growth and reduced the number of apoptotic cells using Wei’s treatment because Wei specifically states that the method could be used in humans and Shigemura specifically teaches factors autologous cells in Wei’s ASC-CM are useful for treating lung tissue and specifically can increase the lung endothelial cell growth and reduced the number of apoptotic cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Wei does not teach using autologous ASC-CM to treat a human patient. Applicant highlights that Wei exemplifies the method in rats, and applicant alleges that Wei’s teaching that the treatment could be used in humans does not render applicant’s method of using autologous ASC-CM to treat a human.  However, as discussed in the above rejection and on page 4 of the Office Action mailed 10/5/2020, it is the secondary reference Shigemura that was relied upon for teaching the usefulness of autologous ASCs. Additionally, it is also noted that even the primary reference Wei recognizes the usefulness of autologous ASCs in treatments (see the first sentence of column one on page 478 of the Wei publication). Therefore this limitation remains obvious over the combination of the references. While applicant provides their speculation on the possible difficulties of using autologous ASCs, the cited art is evidence that treatment methods using autologous ASCs were already known and used, and therefore this speculation of possible difficulties is not persuasive. 
Applicant’s reply includes a request for an interview. Due to intra-Office deadlines, however, the examiner is unable to accommodate applicants once examination of the reply has commenced. Applicants may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or contact the examiner by telephone to arrange a mutually convenient time.
	Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653